                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

WILLIAM T. SIMS,                              )
     Plaintiff,                               )          Civil Action No. 7:18-cv-00550
                                              )
v.                                            )
                                              )          By: Elizabeth K. Dillon
HAROLD CLARKE, et al.,                        )              United States District Judge
    Defendants.                               )

                                   MEMORANDUM OPINION

         Plaintiff William T. Sims, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. By order entered December 17, 2018, the court ordered

Sims to show cause within fourteen days why this case should not be dismissed as duplicative of

Civil Action No. 7:18cv14. The court advised Sims that failure to respond would result in

dismissal of this action without prejudice. Sims did not respond to the court’s order. Inasmuch

as the time to respond has passed, the court dismisses Sims complaint without prejudice. The

court notes that Sims’ separate action, Civil Action No. 7:18-cv-14, remains pending before the

court.

         An appropriate order will be entered.

         Entered: January 9, 2019.



                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge
